Cockrill, C. J.  1.Liquors Unlawful dealing in. The latter half of the third section of the act of March 26,1883, amending the liquor license law, though introduced by the word “Provided,” does not limit any provision of the act or except anything from its operation; it contains, besides, a positive enactment to the effect that the provisions of that act shall be enforced in every part of the State, including localities where the local option and special laws prohibiting the sale of liquors are in force. This is apparent from the latter part of the section. The technical canon of construction which applies to provisos proper, has, therefore, no place in the interpretation of the act and its amendments. ^cense provision of the revenue act of 1883, subsequently passed, made it a crime to carry on the business of a liquor seller without license, and fixed the penalty at a higher fine than was previously imposed for unlicensed sales. The offense thus created was a new one. By the terms of the act creating it, it became an offense against the license law; but there is only one license law (Bennett v. Drew Co., 43 Ark., 364), and the “drag-net proviso,” as the above-mentioned provision from the act of March 26, 1883, is called, is a part of it. It follows that there is no suspension of the enforcement of the act on account of the operation of the local option law in the locality where the sale took place ; and the decisions of Dubois v. State, 34 Ark., 381, and the cases following it, have, for that reason, no application. That is the effect of the decision of Mazzia w. State, 51 Ark., 177.  2. Dragnet proviso. It is argued that the so-called proviso of the act of March - . .. 1.1 .20, 1883, is repugnant to that clause of the Constitution which .forbids the extension of the provisions of a prior law by reference to its title. Sec. 23, art. 5, Const. 1874. The section •does not extend the provisions of the license law by reference merely, but after re-enacting the prohibitory part of the license act of 1879 so as to include alcohol within its prohibition, along with other spirituous liquors, declares that the act shall have •operation in every part of the State, irrespective of other prohibitory acts. That is not within the evil inhibited by the Constitution. Scales v. State, 47 Ark., 476. The validity of the proviso is asserted by a long line of affirmances of convictions under it by this court without question.  3. provision of revenue act. But aside from the influence of the proviso, the act which makes it a crime to be a common seller of liquor without license, does not indicate the intention to limit prosecutions for its breach to territory not covered by special or other acts. Like the act for the punishment of clandestine sales of liquor passed about the same time (see Blackwell v. State, 45 Ark., 92), it is designed to cover all territory. The point as to clandestine sales was so ruled in Glass v. State, 45 Ark., 133, The conclusion that such was the intention in this act, is made more manifest by the fact that the proof which would warrant a conviction which is aimed at single instances of selling only, would not answer the demand upon a charge of the new offense. The two offenses have not the same constituent elements. State v. Coombs, 32 Me., 529; See Ruble v. St., 51 Ark., 170. The reason given for the Duboise decision does not, therefore, apply, and the conviction is right independent of the drag-net proviso. Mazzia v. St., 51 Ark., sup.; State v. Smiley, 7 S. E. Rep., 904; Robinson v. State, 9 S. W. Rep., 61.  4. Sale by gent. The agreed statement of facts on which the appellant was # tried shows that he sold liquor as the agent of one who had no license. That was sufficient to warrant the conviction. Rand v. State, 51 Ark., 481; Berning v. State, ib., 550; State v. Keith, 37 ib., 96; State v. Devers, 38 ib., 517; Cloud v. State, 36 ib. 151. The judgment must be affirmed.